Citation Nr: 9935725	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C. § 1151.

3.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Richard Henderson, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran retired in January 1973 after more than 20 years 
of active service.  He died in July 1995.  The appellant is 
the veteran's widow.

This appeal arises from August 1996, February 1997, and 
November 1997 rating actions of the San Diego, California, 
regional office (RO).

At her hearing before a Member of the Board of Veterans' 
Appeals (Board) in March 1999, the appellant submitted 
additional evidence, consisting of articles and other written 
information pertaining to atomic veterans and Operation 
REDWING, along with a statement waiving RO consideration of 
this additional evidence.  Accordingly, the evidence has been 
considered by the Board in this decision.

In June 1999, the appellant submitted Department of Energy 
(DOE) documentation pertaining to DOE's estimate of the 
veteran's radiation exposure history.  DOE reported that, in 
1956, the veteran had been exposed to whole-body gamma 
radiation from external sources of 570 mrem.  It was noted 
that "[o]ne rem = 1000 mrem."  The RO did not review this 
evidence in conjunction with the current appeal.  However, 
the evidence is not pertinent to the issue on appeal in that 
it is cumulative of evidence already of record.  That is, in 
May 1996, the Defense Nuclear Agency (DNA) reported that the 
veteran had likely been exposed to 0.57 rem ("rounded up" 
to 0.6 rem).  Since 570 mrem is equivalent to 0.57 rem, this 
evidence is cumulative in nature.  Accordingly, the RO need 
not initially review the DOE evidence, and a remand for due 
process purposes is not necessary.  38 C.F.R. § 20.1304(c) 
(1999).


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  The veteran died at the age of 59 years in July 1995.

3.  According to his death certificate, the immediate cause 
of death was glioblastoma multiforme, which had had its onset 
four months prior to death.  It was noted that there were no 
other significant conditions that had contributed to death.

4.  At the time of the veteran's death, service connection 
was in effect for degenerative changes of the lumbar spine 
and spondylolysis, L5, with recurrent back pain, status post 
laminectomies, foraminotomies and fusion, evaluated as 
60 percent disabling; thoracolumbar scoliosis, evaluated as 
noncompensably disabling; hearing loss, evaluated as 
noncompensably disabling; and hemorrhoids, evaluated as 
noncompensably disabling.

5.  It is not shown that the veteran's service-connected back 
disability or treatment therefor caused or chronically 
worsened the glioblastoma multiforme that resulted in his 
death.

6.  An incident of service, to include the veteran's service-
connected disabilities, ionizing radiation exposure, and 
herbicide exposure, was not causally connected to death and 
did not contribute substantially or materially to cause the 
veteran's death by combining with any other disease or 
disorder to cause or assist in the production of death.

7.  The Department of Veterans Affairs (VA) medical and 
surgical treatment that the veteran received in May 1991 was 
not causally connected to death and did not contribute 
substantially or materially to cause the veteran's death by 
combining with any disease or disorder to cause or assist in 
the production of death.

8.  The veteran's service-connected back disability was 
totally disabling for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active military 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.312 (1999).

2.  The requirements for the payment of dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1999); 38  C.F.R. § 3.358 (1999).

3.  The requirements for the payment of DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. §§ 3.22, 3.340, 3.341, 4.16, 
4.71a, Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107 in that she has presented claims that 
are plausible.  The Board finds that the facts relevant to 
the issues on appeal have been properly developed and that 
the statutory obligation of VA to assist the appellant in the 
development of her claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In this respect, the Board notes that, in an August 1995 
statement, the appellant reported that the veteran's service 
department oncologist felt that the veteran's radiation 
exposure may have caused his cancer.  She stated that the 
oncologist was "putting some personnel on it to research any 
information the Navy has on it.  We should be hearing from 
him in the near future."  The appellant reported that she 
would forward information to VA when she obtained it.  Since 
that time, VA has obtained radiation dose estimates from DNA 
and a medical opinion from the VA Chief Public Health and 
Environmental Hazards Officer regarding the relationship 
between the veteran's brain cancer and his radiation 
exposure.  VA has advised the appellant of this evidence.  On 
several occasions since 1995, the appellant has submitted 
additional evidence, including statements from private 
physicians and information pertaining to atomic veterans.  
The appellant has given no indication that she has any 
further evidence to submit, to include the information to 
which she alluded in her 1995 statement.  Therefore, the 
Board concludes that remanding this case would serve no 
useful purpose.


I.  Factual Background

The veteran's service medical records reveal that lateral 
scoliosis, due to old polio, was observed upon enlistment 
examination in December 1952.  In November 1972, a Medical 
Board noted that the veteran had sustained a back injury 
while attempting to lift a heavy object in 1969, which had 
resulted in recurrent episodes of low back pain.  The final 
diagnoses were of thoracolumbar scoliosis, spondylolysis, L5 
vertebra, chronic low back pain, and bulbar poliomyelitis.  
It was noted that the veteran's disability had existed prior 
to service entrance, but had been aggravated by service.

In a March 1974 memorandum rating decision for insurance 
purposes, the RO concluded that service connection was 
warranted for a back disability, characterized as 
thoracolumbar scoliosis and spondylolysis, L5, with chronic 
low back pain, on the basis of aggravation by an in-service 
injury.

Private medical records dated from 1975 to 1977 reflect 
numerous complaints of back pain.  In March 1975, a private 
physician reported that the veteran had fallen several feet 
from a loading dock in January 1975, after which he had 
experienced lower thoracic pain.  It was noted that the 
veteran was employed at Camp Pendleton, where he loaded and 
unloaded ammunition by forklift.  It was further noted that 
there was little manual labor involved, with the exception of 
walking.  Chronic thoracic and lumbosacral pain, with 
exacerbation by a fall, in a patient with lumbosacral 
scoliosis and spondylolysis, was assessed.  Physical therapy 
was initiated.  In a June 1975 addendum, the physician 
observed that there had been no improvement after an 
intensive course of physical therapy.  The veteran was 
admitted to a hospital in order to undergo a myelography.  A 
lumbar myelogram yielded an impression of advanced discogenic 
disease at L2-3, with an anterior extradural defect noted on 
the theca directly opposite this interspace, apparently 
secondary to prominent osteophytes.

In May 1977, it was observed that the veteran's back was 
causing him a lot of trouble.  In July 1977, the veteran 
stated that he felt that he could perform his "normal day's 
work," but that he was thinking of a strategy for training 
for work in an occupation that would not involve as much use 
of his legs.  Several days later, he clarified that he felt 
that he could only perform part-time work before his legs 
would give out.  He stated that he had had knee surgery in 
January and that his leg had not been "right" since that 
time.  The veteran reported that he had decided to apply for 
disability benefits because he felt incapable of performing a 
full day's work.  He stated that he felt that he must face 
the need for a change of occupation and whatever training 
that entailed.  The veteran's physician suggested that the 
veteran's change in tolerance for work could only be 
explained by the fact that his muscles that had been weakened 
by polio had decompensated.  In a September 1977 statement, 
the physician opined that, because of the poor musculature of 
the veteran's legs and bilateral spondylolysis at L5, it was 
possible that the veteran was no longer able to hold down a 
job requiring strongly functional legs.

Upon VA examination in October 1977, the veteran reported 
that he had stopped working as a truck driver approximately a 
month and a half earlier and was receiving disability 
benefits from the State.  The veteran complained of 
intermittent non-radiating lumbar pain, made slightly worse 
by bending, lifting, and straining.  He described weakness of 
both lower legs and difficulty supporting himself.  
Examination yielded the following diagnoses:  thoracolumbar 
scoliosis and bilateral quadriceps atrophy, secondary to 
polio in childhood; degenerative changes of the lumbar spine 
and spondylolysis, L5, with recurrent lumbar pain; moderate-
to-severe high frequency sensorineural hearing loss 
bilaterally; and internal hemorrhoids.

In an October 1977 rating decision, the RO assigned a 
10 percent evaluation for degenerative changes of the lumbar 
spine and spondylolysis, L5, with recurrent back pain.  The 
RO assigned noncompensable evaluations for thoracolumbar 
scoliosis, hearing loss, and hemorrhoids.

In a January 1979 letter, a private physician reported that 
the veteran had returned to work as a truck driver at a 
construction company in June 1977 but had been obliged to 
quit after two weeks because of leg weakness.  It was noted 
that the veteran had again returned to work in late July or 
early August of 1977, but had stopped working because of low 
back pain and numbness, with weakness of both legs.  The 
physician reported that the veteran had started to work for a 
concrete company in June 1978, but had been forced to quit 
five weeks later when he discovered that he was no longer 
able to climb stairs after working.  It was noted that the 
veteran had undergone back surgery during the summer of 1978, 
after which his leg pain and numbness had disappeared, but 
his back pain had increased.  The veteran stated that he was 
trying to strengthen his low back in order to return to work.  
He complained of constant low back pain, increased by 
bending, twisting, lifting, and prolonged sitting, standing, 
and walking.  Following examination, the physician opined 
that the veteran's back disability limited him to semi-
sedentary work.

In a January 1979 letter, a second private physician reported 
that the veteran continued to experience a severe low back 
spasm that prevented him from walking more than ten or 
fifteen minutes without becoming incapacitated.  The 
physician stated that regular physiotherapy was affording the 
veteran some comfort and was helping him function.  However, 
the physician opined that the veteran could never return to 
his former occupation as a truck driver.

Private medical records dated from 1980 to 1990 reveal that 
medication, injections, and TENS stimulations were 
administered in an attempt to relieve the veteran's back 
pain.  In December 1980, the veteran mentioned a desire to 
participate in a vocational rehabilitation program for 
training in air conditioning and refrigeration.  In January 
1985, the veteran complained of left leg numbness.

In an August 1990 rating decision, the RO assigned a 
20 percent evaluation for degenerative changes of the lumbar 
spine and spondylolysis, L5, with recurrent back pain, 
effective from February 1990.

The veteran underwent VA hospitalization in May 1991 after 
complaining of progressively severe leg pain and numbness in 
the lateral left thigh and calf.  The following procedures 
were performed:  L3, S1 decompression; bilateral L4 and L5 
foraminotomy; Texas Scottish Rite Hospital (TSRH) posterior 
instrumentation placement from L1 to S1; and bilateral 
lateral fusion from L1 to S1 with a bone graft in the left 
posterior iliac crest.

VA clinical records dated in 1991 reflect complaints of back 
and leg pain.  In April 1991, the veteran reported that his 
symptoms had increased following a February 1991 motor 
vehicle accident.  In August 1991, the veteran reported that 
his leg pain had not been relieved by the May 1991 surgery.  
He complained of very limited walking and standing tolerance.  
Upon examination in September 1991, the veteran was unable to 
extend his back or stand unassisted.  The impression was of 
chronic post-operative pain, consistent with arachnoiditis in 
the legs.  It was noted that the etiology of the back pain 
was less clear, but that a metal problem should be 
considered.  Later that month, the veteran reported that his 
pain and symptoms had not changed.  A computed 
tomography/myelogram revealed no arachnoiditis or neural 
impingement by the instrumentation.  The assessment was of 
chronic post-operative back pain, possibly of mechanical 
etiology versus chronic inflammation.

Upon VA examination in February 1992, the veteran complained 
of markedly increased symptoms since his May 1991 surgery, 
including severe low back pain, burning pain in the left 
posterolateral thigh, and numbness below the left knee.  He 
stated that his right lower extremity problems were more 
severe in nature.  The examiner observed that the veteran 
suffered from disabling back and lumbar radicular pain 
bilaterally.  It was noted that the veteran had an 
intolerable standing position, with marked loss of lumbar 
lordosis and a large forward list.  The examiner recommended 
hardware removal and repair of the pseudoarthrosis.

In a March 1992 rating decision, the RO assigned a 40 percent 
evaluation for degenerative changes of the lumbar spine and 
spondylolysis, L5, with recurrent back pain, effective from 
November 1991.

In March 1992, the veteran underwent private hospitalization.  
Upon admission, it was noted that his May 1991 VA surgery had 
taken an exceptionally long period of time and involved much 
blood loss, but had not entailed major intraoperative 
complications.  It was further noted that the veteran had 
been unable to "straighten up" after the thigh cuff had 
been removed from his Kydex jacket.  X-rays suggested that 
some of the instrumentation had loosened.  Because of a 
postoperative increase in right leg pain, in addition to the 
veteran's poor posture, there was concern that a loosening of 
the instrumentation was leading to the veteran's deformity.  
Tomograms revealed an incomplete fusion on the left side.  
Thus, the veteran was afforded surgical treatment, including 
the removal of the TSRH instrumentation, exploration of the 
fusion, refusion using a right iliac crest graft, and 
foraminotomies bilaterally of L2, L3, L4, and L5.  In June 
1992, the veteran reported improvement overall, but 
complained of continued back and left leg pain.  In September 
1992, examination revealed significant hip flexion deformity.  
Residual and persistent iliopsoas spasm, related to flat back 
syndrome and multiple previous surgeries, was diagnosed.  
Further surgery was recommended.

Upon VA examination in March 1993, the veteran complained of 
chronic pain in the low back and legs.  Examination revealed 
that the veteran was bent over at approximately forty degrees 
and was unable to straighten to a vertical position.  He was 
unable to laterally flex or rotate his spine in either 
direction.

In an April 1993 rating decision, the RO assigned a 
60 percent evaluation for degenerative changes of the lumbar 
spine and spondylolysis, L5, with recurrent back pain, status 
post L1-S1 laminectomies, foraminotomies, TSRH 
instrumentation and fusion, effective from August 1992.

VA clinical records reveal that the veteran complained of 
worsening uncontrolled pain down the back of the thighs and 
lower legs in July 1993.  Examination revealed decreased 
sensation and muscle strength in the lower extremities and 
increased pain upon sitting.

In his May 1993 application for increased compensation based 
on unemployability, the veteran reported that he had been 
self-employed as an artist's representative from 1980 to 
1988.  With respect to schooling, he reported that his 
highest level of education completed was a G.E.D., but that 
he had attended truck-driving school in the 1970s.  He stated 
that he had been unable to work as a truck driver since 1980 
because of constant severe back pain.  He reported that he 
and his wife had worked at art shows, where they sold her 
art, from 1980 until 1988, when he could no longer travel.  
He stated that his physical condition prevented him from 
seeking work, as he was unable to stand straight.

In a July 1993 letter, a private physician reported that the 
veteran had complained of difficulty ambulating and standing 
erect since his original surgery.  It was noted that, 
evidently, the veteran had been a marginal ambulator prior to 
the original surgery and had had difficulty walking more than 
a few hundred feet without having to lean on his wife or use 
his hands to support his lower extremities and prevent them 
from collapsing.  Following examination, the physician 
observed that the veteran suffered from substantial pain and 
disability arising from a combination of post-polio muscle 
deficits and a postoperative inability to hyperextend the 
lumbar spine and compensate for quadriceps weakness.

In September 1994, a private physician noted that the veteran 
required daily narcotic analgesics.  Examination revealed 
that the veteran was unable to stand upright.  There were 
severe spasms in the lumbosacral area.  The impression was of 
failed back syndrome, flat back syndrome, and chronic pain 
syndrome.  The physician observed that extensive 
reconstructive surgery would be required to treat the 
veteran's condition, which would involve considerable risk 
and a poor prognosis.  It was noted that the veteran was 
permanently and totally disabled.

Upon VA examination in July 1994, the veteran complained of 
an increase in the severity of his back pain and an inability 
to ambulate without the use of crutches.  He stated that he 
used prescription pain medication at least six times per day.  
X-rays revealed unusually severe scoliosis with probable 
post-fusion changes at L2 to S1, productive degenerative 
changes, mild degenerative disc disease, and mild diffuse 
bony demineralization.

In a January 1995 letter, a private physician (Dr. "B.") 
reported that the veteran walked permanently bent over at 
fifty degrees, requiring the use of crutches.  It was noted 
that he was in constant pain and used several narcotic 
analgesics.  It was further noted that frequent trigger point 
injections had produced only temporary results.  The 
physician observed that signs of depression were present.  It 
was noted that the veteran was able to function by sheer 
willpower alone.  The physician opined that the veteran's 
severe and total disability was worsening and that the 
veteran was on the verge of being confined to a bed or 
wheelchair.

In March 1995, the veteran underwent hospitalization at a 
service department medical center after complaining of a two-
week history of intermittent severe retro-orbital headaches, 
increased left-sided weakness, and difficulty with mentation 
and speech.  Upon admission, it was noted that the veteran 
had been in his "usual state of health" until two weeks 
earlier.  Computed tomography testing revealed a large right 
posterior frontal/temporal brain tumor.  A neurosurgeon 
diagnosed a glioblastoma multiforme.  It was noted that the 
condition was terminal and that the veteran's life expectancy 
was only three-to-six months.

In an April 1995 rating decision, the RO granted a total 
disability rating based on individual unemployability (TDIU), 
effective from May 1993.

The veteran died at the age of 59 years in July 1995.  
According to his death certificate, the immediate cause of 
death was glioblastoma multiforme, which had had its onset 
four months prior to death.  It was noted that there were no 
other significant conditions that had contributed to death.

In a July 1995 statement, a private radiation oncologist (Dr. 
"A.") noted that the veteran had succumbed to a 
glioblastoma involving the brain.  Dr. A. stated that, 
although it was difficult, if not impossible, to state with 
certainty that his disease had been related to his service in 
the Armed Forces, given that the veteran had been exposed to 
low dose radiation several times in the Bikini Islands and, 
given the carcinogenic effects of low dose radiation, it was 
entirely possible that the development of his intracranial 
tumor was directly related to these episodes of exposure.  A 
second physician, Dr. B., noted that it had long been known 
that exposure to radiation could cause subsequent cancer in 
many areas of the body.  Dr. B. opined that, in light of the 
veteran's exposure to at least .47 rads, it was possible that 
his brain cancer could be related.

In an August 1995 statement, a service associate reported 
that he had been a shipmate of the veteran's from 1955 to 
1956, during which time he had witnessed hydrogen bomb 
testing from their ship.  A second former shipmate recalled 
that the veteran had experienced total body rashes after his 
exposure to radiation during atomic and hydrogen bomb testing 
in Operation REDWING.

In October 1995, the appellant submitted a completed 
questionnaire pertaining to the veteran's exposure to 
radiation while serving in the Marshall Islands in 1955 and 
1956.  The appellant reported that the veteran had been 
employed as a truck driver from 1973 to 1977 and had worked 
as a self-employed artist representative from 1978 to 1990.

In a May 1996 letter, DNA reported that the veteran was a 
confirmed participant in Operation REDWING, a series of 
seventeen atmospheric nuclear tests held at the Pacific 
Proving Ground in the Marshall Islands in 1956.  It was noted 
that the veteran had been issued film badges to monitor his 
radiation exposure during Operation REDWING.  DNA estimated 
that the veteran had received the following external doses of 
ionizing radiation:  0.00 rem of neutron radiation; 0.28 rem 
of gamma radiation from April 23 to June 21, 1956; 0.19 rem 
of gamma radiation from June 21 to July 24, 1956; and 0.1 rem 
of gamma radiation from July 25, 1956 to March 23, 1957.  
Although the sum of these figures is 0.57 rem, DNA "rounded 
up" the estimated exposure to 0.6 rem.  It was noted that 
the upper bound was 0.8 rem.  With respect to the internal 
dose of radiation, DNA estimated that the total (50-year) 
committed dose equivalent to the veteran's brain was less 
than 0.15 rem.

In July 1996, the claims file was referred to the VA Under 
Secretary for Health for a review of the claim, pursuant to 
38 C.F.R. § 3.311.  Later that month, the VA Chief Public 
Health and Environmental Hazards Officer, Dr. Mather, noted 
that DNA estimated that the veteran had been received an 
external gamma radiation dose of 0.6 rem, with an upper bound 
of 0.8 rem, and internal committed dose equivalent to the 
brain of less than 0.15 rem.  Dr. Mather reported that 
radiation increased the incidence of both benign and 
malignant central nervous system neoplasms, but that the dose 
relationship was uncertain and that many of the studies of 
the relationship related to exposure in utero or during 
childhood.  It was noted that the risk in adults appeared to 
be relatively low when compared to other tissues.  It was 
further noted that most studies showed no excess risk or a 
nonstatistically significant increased risk for brain tumors, 
especially when the dose was less than 100 rads.  In light of 
these facts, Dr. Mather opined that it was unlikely that the 
veteran's glioblastoma multiforme could be attributed to 
exposure to ionizing radiation in service.

Following receipt of Dr. Mather's opinion, the acting 
director of the Compensation and Pension Service determined 
that there was no reasonable possibility that the veteran's 
disability had resulted from exposure to radiation in 
service.  This determination was forwarded to the RO in a 
July 1996 letter.

In October 1996, Dr. B. forwarded a copy of medical records 
dated in 1985 and 1988, "which should establish [the 
veteran's] disability for at least ten years."  A January 
1985 radiology report reflects an impression of severe 
degenerative disease with osteophyte encroachment as well as 
ligamentum flavum hypertrophy and an annular bulge extending 
from L3 through L5, most pronounced at the L3-4 and L4-5 
levels.  A January 1988 physical examination report indicates 
that the veteran complained of a history of using pain 
medication since his 1972 injury, with some mild improvement, 
and chronic recurrent neuralgia.  It was noted that the 
veteran had not improved following 1976 surgery and had 
remained disabled.  Discogenic disease due to an old injury 
and aggravation of sciatic neuralgia from discogenic disease, 
scar tissue, or a ruptured lumbar disc, was diagnosed.  In 
October 1996, Dr. B. added the following comment to the 
report:  "I would consider his being totally disabled since 
1976 even though he was able to drive through sheer will 
power and aid of medications."

In a June 1997 letter, Dr. B. reported that the veteran had 
been permanently disabled since 1973 and that he had been 
routinely medicated to control disabling pain since that 
time.  Dr. B. stated that the veteran had developed a brain 
tumor that had not been caused by the unrelenting analgesic 
medication.  However, Dr. B. suggested that the constant 
severe pain, referable to the veteran's back disability, had 
been intense enough to mask any brain symptoms of his tumor.

In a July 1997 letter, Dr. A. opined that it was possible 
that there may have been some delay in the diagnosis of the 
veteran's glioblastoma multiforme, given the fact that some 
of his symptoms may have been attributed to his pain 
medications, which he had used to treat a prior work-related 
injury to his back.

The appellant submitted various periodical articles and 
television program transcripts pertaining to the installation 
of pedicle screws into the spine in August 1997.  These 
documents stress the fact that TSRH instrumentation spinal 
implantation was a risky and dangerous procedure that had not 
been approved by the Food and Drug Administration.  In 
February 1998, the appellant submitted a copy of a newspaper 
article pertaining to the possible discovery of receptors on 
the surface of brain cells that may allow infectious agents, 
"prions," to enter the cells.  In the article, it was noted 
that the prion theory was quite controversial, with 
biologists split on whether the prions could cause disease by 
themselves.

In March 1999, the appellant submitted articles and other 
written information pertaining to atomic veterans and 
Operation REDWING.  The documents contain discussions of 
studies of atomic veterans and descriptions of the atomic 
testing to which veterans were exposed during Operation 
REDWING.

At her hearing before a Member of the Board in March 1999, 
the appellant testified that the veteran had been unable to 
straighten his back after undergoing surgery at a VA 
hospital.  Transcript (T.) at 4-5.  She reported that the 
veteran had been unable to work, but that he had accompanied 
her to art shows, "supposedly as my representative."  T. at 
6.  She stated that she had actually performed all of the 
work at the art shows.  T. at 6.  She testified that the 
veteran had not been able to work five years prior to his 
1991 back surgery.  T. at 8-9.  With respect to the veteran's 
radiation exposure, the appellant testified that the veteran 
had told her that, during the explosions, he had been able to 
see his skeleton through his closed eyelids when his arms 
were covering his eyes.  T. at 12.

In June 1999, the Board referred this case to the Veterans 
Health Administration (VHA) for a medical expert's opinion 
with respect to whether the veteran's service-connected back 
disability had played a causative role in the veteran's 
death.  In an August 1999 statement, a staff physician at a 
VA Medical Center Division of Hematology and Medical Oncology 
reported that he had reviewed the extensive records 
pertaining to the veteran.  The physician observed that the 
records outlined a history of pre-service poliomyelitis, 
Pacific Ocean service while nuclear testing took place, 
Vietnam service, and multiple surgical procedures for chronic 
degenerative joint disease.  The physician further observed 
that there had been a diagnosis of glioblastoma multiforme, 
for which the veteran had undergone an operative debulking 
procedure and radiation therapy.

The physician noted that the veteran clearly had been treated 
with chronic pain medications for his musculoskeletal 
disorders.  It was also clear that the there had been a rapid 
progression of symptoms over a two-week period prior to the 
veteran's hospital admission in March 1995.  Specifically, it 
had been noted at that time that the veteran had been in his 
usual state of health until two weeks prior to admission, 
when he had begun to experience intermittent, severe, retro-
orbital headaches that had not responded to treatment with 
non-steroidal anti-inflammatory agents or Vicodin.  The 
headaches had become continuous and unrelenting forty-eight 
hours prior to admission.  Slurred speech had been present 
for twenty-four hours prior to admission.  The veteran's 
spouse had reported that the veteran had experienced a two-
week history of falling down, with a rapid deterioration over 
the prior forty-eight hours.

The physician stated that, given the rapid decline of 
function over a two-week period prior to hospital admission, 
he could not conceive that earlier symptoms would have been 
masked by medication, preventing earlier detection, 
diagnosis, and treatment.  It was noted that, upon diagnosis 
of glioblastoma multiforme, most patients were destined to 
death due to treatment failure.  The physician reported that 
very few patients were able to find a surgical or radiation 
therapy cure.  Rather, most patient died within a relatively 
short period of time, as manifested by the fact that the 
medial survival rate was only six-to-ten months.  Thus, 
because of the veteran's medical history consistent with a 
rapid decline of a clinical condition, in addition to the 
recognition that the disease had a rapid growth rate, the 
physician did not believe that there would have been a change 
in outcome had the veteran's disease been detected earlier.

The physician concluded that the service-connected back 
disability did not contribute substantially to the veteran's 
death.  Furthermore, the physician did not believe that the 
various medications had led to a delay in the diagnosis of 
glioblastoma multiforme.  He opined that, if a delay was 
present, it did not lead to a different outcome than that 
that would otherwise have occurred.  The physician noted 
that, in his management of patients with chronic pain, he had 
observed that the patients were aware of their symptoms and 
could discern their chronic symptoms from new symptoms that 
developed.

In an August 1999 letter, the Chief Clinical Executive of the 
VA Medical Center reported that he concurred with the staff 
physician's findings.


II.  Service Connection for the Cause of the Veteran's Death

A.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection may be granted for a malignant tumor on a 
presumptive basis when manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who, while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the procurement of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following:  thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (1999).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Analysis

At the time of the veteran's death, service connection was in 
effect for degenerative changes of the lumbar spine and 
spondylolysis, L5, with recurrent back pain, status post L1-
S1 laminectomies, foraminotomies, TSRH instrumentation and 
fusion, evaluated as 60 percent disabling; thoracolumbar 
scoliosis, evaluated as noncompensably disabling; hearing 
loss, evaluated as noncompensably disabling; and hemorrhoids, 
evaluated as noncompensably disabling.

The death certificate reveals that the immediate cause of the 
veteran's death was glioblastoma multiforme.  It was noted 
that there were no other significant conditions that had 
contributed to death.  The medical records are devoid of any 
reference to glioblastoma multiforme for many years after 
service.  The death certificate indicates that the interval 
between the onset of glioblastoma multiforme and death was 
four months.

The appellant has advanced two theories in support of her 
contention that an incident of service caused the veteran's 
death.  First, she maintains that the veteran's service-
connected back disability substantially contributed to his 
death because his debilitating back pain and use of numerous 
pain medications camouflaged the symptoms of his brain tumor 
and delayed the diagnosis of the tumor.  Second, she asserts 
that the veteran's exposure to ionizing radiation and/or 
Agent Orange caused his glioblastoma multiforme.

With respect to the appellant's first argument, the Board 
observes that in June 1997, Dr. B. acknowledged that the 
veteran's brain tumor had not been caused by analgesic 
medication.  However, he suggested that the veteran's 
constant severe back pain had been intense enough to mask any 
brain symptoms of his tumor.  Likewise, in July 1997, Dr. A., 
a radiation oncologist, opined that it was "possible" that 
there may have been some delay in the diagnosis of the 
veteran's glioblastoma multiforme, given the fact that some 
of his symptoms may have been attributed to his pain 
medications.

However, a subsequent opinion from a VHA medical expert 
specializing in oncology, in which the Chief Clinical 
Executive of the VA Medical Center concurred, indicates that 
it is unlikely that there would have been a changed outcome 
had the veteran's disease been detected earlier.  In June 
1999, the physician, after reviewing the veteran's extensive 
medical records, opined that, because of the veteran's 
medical history consistent with a rapid decline of a clinical 
condition, in addition to the recognition that glioblastoma 
multiforme has a rapid growth rate, there would not have been 
a change in outcome had the veteran's disease been detected 
earlier.  The physician concluded that the service-connected 
back disability did not contribute substantially to the 
veteran's death and that his various medications did not led 
to a delay in the diagnosis of glioblastoma multiforme.

While recognizing the debilitating nature of the veteran's 
service-connected back disability, the Board is unable to 
conclude that it caused or chronically worsened the 
nonservice-connected glioblastoma multiforme.  Although Drs. 
A. and B. suggested that symptomatology referable to the 
service-connected back disability and/or its treatment may 
have led to a delay in the diagnosis of gliobastoma 
multiforme, neither physician described the effect of the 
possible delay on the ultimate outcome.  Furthermore, in 
justifying and explaining the rationale underlying his 
opinions and conclusions in June 1999, the VHA medical expert 
conducted a comprehensive review of the claims file and 
pointed to specific medical findings to support his 
conclusion, including clinical indications noted when the 
veteran was first hospitalized for complaints relating to a 
brain tumor.  Finally, the death certificate reflects that no 
significant conditions other than glioblastoma multiforme 
contributed to cause the veteran's death.  Accordingly, the 
preponderance of the evidence is against an award of service 
connection for the cause of death based on the appellant's 
first argument.

With respect to the appellant's second argument, the Board 
notes that, in a July 1995 statement, Dr. A. stated that, 
although it was difficult, if not impossible, to state with 
certainty that the veteran's disease had been related to his 
service in the Armed Forces, given that the veteran had been 
exposed to low dose radiation several times in the Bikini 
Islands, it was entirely possible that the development of his 
intracranial tumor was directly related to these episodes of 
exposure.  Dr. B. opined that, in light of the veteran's 
exposure to at least .47 rads, it was possible that his brain 
cancer could be related to radiation exposure.

In May 1996, DNA estimated that the veteran, a confirmed 
participant in Operation REDWING, received an external dose 
of ionizing radiation of 0.6 rem, with an upper bound of 
0.8 rem, and a total (50-year) committed internal dose 
equivalent to the brain of less than 0.15 rem.  Because a 
tumor of the brain is a "radiogenic disease" as defined in 
38 C.F.R. § 3.311(b), this case was referred to the VA Under 
Secretary for Health for review.  In July 1996, the Chief 
Public Health and Environmental Hazards Officer, Dr. Mather, 
reported that, in light of studies of the risk of radiation 
in cases of benign and malignant central nervous system 
neoplasms in adults and studies of the risk for brain tumors, 
especially when the dose was less than 100 rads, it was 
unlikely that the veteran's glioblastoma multiforme could be 
attributed to exposure to ionizing radiation in service.

The Board accepts Dr. Mather's medical opinion as the most 
comprehensive and probative evidence of record.  Dr. Mather's 
medical opinion, which is based on extensive research 
studies, is the only medical opinion that was rendered after 
DNA provided a radiation dose estimate.  The opinions of Drs. 
A and B. merely raise the possibility of a causal 
relationship, which VA has recognized by characterizing a 
tumor of the brain as a radiogenic disease under 38 C.F.R. 
§ 3.311.  Given that the veteran died as a result of a 
radiogenic disease, the case was referred to the VA Chief 
Public Health and Environmental Hazards Officer for review.  
Her opinion is great probative value.  Consequently, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death based 
on exposure to ionizing radiation.

With respect to the dose estimate upon which Dr. Mather 
relied, the Board notes that the appellant has suggested that 
the veteran was exposed to a higher dose of radiation than 
that reported by DNA.  The appellant forwarded materials that 
she obtained through the Internet that describe the energy 
yields from the tests conducted during Operation REDWING.  
Unfortunately, neither these materials nor any other 
documents forwarded by the appellant challenge DNA's dose 
estimate, which was specific to the veteran, or provide a 
credible alternative dose estimate.

The Board notes that the appellant's attorney has suggested 
that changes to 38 C.F.R. § 3.311 that added additional 
diseases to the list of "radiogenic diseases" support the 
appellant's claim for service connection for the cause of the 
veteran's death based on exposure to ionizing radiation.  In 
this respect, the Board observes that benefits enjoyed by 
claimants under § 3.311 do not include a presumption of 
service connection that is automatically triggered by proof 
that a radiation-exposed veteran contracted a radiogenic 
disease within a time period specified in the regulation.  
Ramey v. Gober, 120 F.3d 1239, 1247 (1997).  Rather, § 3.311 
provides other benefits to claimants with radiogenic 
diseases, such as a request for dose estimates from the 
Department of Defense or an independent expert and an 
automatic referral to the Under Secretary for Benefits for 
review.  Id.  Accordingly, VA adjudicated the appellant's 
claim in accordance with § 3.311.

The Board further notes that the appellant, through her 
attorney, has asserted that exposure to radiation from 
sources other than nuclear weapons testing, such as spinal X-
rays and computed axial tomography scans, may have 
contributed to the development of the veteran's glioblastoma 
multiforme, either acting alone or in conjunction with 
exposure to radiation from nuclear weapons testing.  The 
appellant has not submitted medical evidence to substantiate 
this contention regarding the etiology of the veteran's 
glioblastoma multiforme.  Her contentions do not constitute 
competent evidence of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant asserts that the veteran's exposure to 
radiation may have combined with his exposure to Agent Orange 
to cause his glioblastoma multiforme.  The service department 
has not confirmed the veteran's service in Vietnam or 
exposure to Agent Orange.  When there is service in Vietnam, 
exposure to Agent Orange may be presumed if he has a disease 
listed at 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 168 
(1999).  However, there is no competent evidence of any 
diseases subject to presumptive service connection as a 
result of exposure to Agent Orange or other herbicide agents.  
38 C.F.R. §§ 3.307, 3.309.

A disease need not be specifically mentioned in the 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  See McCartt v. West, 12 Vet. App. 164 (1999); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court 
has found that while a disorder need not have been present or 
diagnosed in service, there must be a nexus between a current 
disorder and military service, even if first diagnosed after 
service, on the basis of all of the evidence of record.  See 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

In this case, the appellant has reported that the veteran was 
exposed to herbicide agents, including Agent Orange, while 
serving in Vietnam.  As noted previously, such exposure has 
not been confirmed by the service department.  Even if such 
exposure were assumed, there is no competent evidence of a 
nexus between the glioblastoma multiforme that caused the 
veteran's death and exposure to Agent Orange.  Likewise, 
there is no competent evidence of a nexus between the 
veteran's glioblastoma multiforme and the combined exposure 
to Agent Orange and ionizing radiation.

The Board notes that the appellant has submitted her own 
statements and provided testimony in support of her claim of 
an etiologic relationship between the veteran's exposure to 
radiation and Agent Orange and his glioblastoma multiforme.  
While sympathetic to the appellant's arguments and beliefs, 
the Board observes that, as a layperson, she is not competent 
to render opinions with respect to diagnosis and etiology.  
See Espiritu, 2 Vet. App. at 494.

Therefore, the Board concludes that neither the veteran's 
service-connected disabilities nor any other incident of 
service caused the veteran's death or contributed 
substantially or materially to cause the veteran's death by 
combining with any other disease or disorder to cause or 
assist in the production of death.


III.  Dependency and Indemnity Compensation Pursuant to 
38 U.S.C. § 1151

A.  Pertinent Law and Regulations

For claims received by VA prior to October 1, 1997, where it 
is determined that there is additional disability or death 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  
38 C.F.R. § 3.358(b).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c).

At the time the appellant filed her claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the appellant 
filed a claim for compensation under 38 U.S.C.A. § 1151 prior 
to October 1, 1997.  See VAOPGCPREC No. 40-97.

B.  Analysis

The appellant contends that the veteran's May 1991 VA back 
surgery contributed to, or caused, the veteran's death.  
Specifically, she maintains that, as a result of the use of 
TSRH instrumentation, which later had to be removed, the 
veteran experienced excruciating back pain that led to the 
use of large doses of powerful pain medication.  She asserts 
that the pain medication masked the symptoms of the veteran's 
brain tumor and prevented the possibility of effective 
treatment of the tumor.  In the alternative, she suggests 
that TSRH instrumentation removal led to a tear in the dura 
that "created an avenue for carcinogens to invade his 
cerebrospinal process."

Service connection had been in effect for the veteran's back 
disability years before he underwent the May 1991 TSRH 
instrumentation placement.  Less than one year after the 
surgery, in recognition of increased symptomatology, the RO 
assigned an increased evaluation for the veteran's back 
disability.  Shortly thereafter, in March 1992, a private 
surgeon removed the TSRH instrumentation.

In March 1995, glioblastoma multiforme was diagnosed after 
the veteran complained of a two-week history of intermittent 
severe retro-orbital headaches, increased left-sided 
weakness, and difficulty with mentation and speech.

According to the death certificate, the immediate cause of 
the veteran's July 1995 death was glioblastoma multiforme, 
which had had its onset four months prior to death.  It was 
noted that there were no other significant conditions that 
had contributed to death.

As noted previously, two private physicians have suggested 
that back pain or medication used to treat back pain may have 
led to a delay in the diagnosis of gliobastoma multiforme.  
Although neither physician linked the May 1991 TSRH 
instrumentation placement itself to the cause of the 
veteran's death, the Board recognizes that the veteran 
experienced an increase in back pain after the TSRH 
instrumentation placement and subsequent removal.

In June 1999, however, a VHA specialist in oncology opined 
that, because of the veteran's medical history consistent 
with a rapid decline of a clinical condition, in addition to 
the recognition that glioblastoma multiforme has a rapid 
growth rate, the physician did not believe that there would 
have been a change in outcome had the veteran's disease been 
detected earlier.  The physician concluded that the service-
connected back disability did not contribute substantially to 
the veteran's death.

The private physicians did not review the entire claims 
folder, and, while their opinions are not entirely 
speculative, they are outweighed by the VHA expert's opinion.  
Neither of the private physicians expressed an opinion with 
respect to whether an earlier diagnosis would have led to a 
different outcome.  Based on a comprehensive review of the 
veteran's medical history, the VHA expert offered an opinion 
based on specific clinical findings reflected in the record.  
Furthermore, the veteran's death certificate indicates that 
no significant conditions other than glioblastoma multiforme 
contributed to cause the veteran's death.

Finally, the Board observes that the appellant has not 
presented competent evidence to support her contention that 
the TSRH instrumentation placement and removal led to a 
carcinogen invasion of the veteran's cerebrospinal process.  
The Board acknowledges that the appellant submitted a 
newspaper article pertaining to prions in order to stress 
that "there has to be a way of getting into brain tissue."  
However, the article provides only speculative or generic 
statements about a controversial medical theory.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  In the absence of 
medical substantiation of her argument, it must fail.  See 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board is unable to conclude that the VA 
medical and surgical treatment that the veteran received in 
May 1991 was causally connected to his death or that it 
contributed substantially or materially to cause the 
veteran's death by combining with any disease or disorder to 
cause or assist in the production of death.  DIC is not 
warranted pursuant to the provisions of 38 U.S.C.A. § 1151.


IV.  Dependency and Indemnity Compensation Pursuant to 
38 U.S.C. § 1318

A.  Pertinent Law and Regulations

When a qualifying veteran dies from a service-connected 
disability, the veteran's surviving spouse is eligible for 
DIC.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (1999).  
Even if a service-connected condition did not cause or 
contribute to a veteran's death, the surviving spouse is 
entitled to receive DIC benefits "as if the veteran's death 
were service connected" if a veteran meets the requirements 
in 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 as to service 
connection.  In pertinent part, § 1318(b)(1) provides for the 
payment of DIC, as if the cause of death were service 
connected, where the veteran was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death.  As described in the 
implementing regulation, this § 1318 DIC entitlement attaches 
where "[t]he veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that ... [w]as 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death ...."  38 C.F.R. § 3.22(a)(2)(i) 
(1999) (emphasis added).

In Green v. Brown, 10 Vet. App. 111, 115 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, 
"even if a service-connected condition did not cause or 
contribute to the veteran's death, the surviving spouse is 
entitled to receive DIC benefits 'as if the veteran's death 
were service connected' when a veteran meets the requirements 
in 38 U.S.C. § 1318 and 38 C.F.R. § 3.22 (1995)."  The Court 
found that DIC may be awarded on four separate bases-a 
regular service-connected death basis under 38 U.S.C. § 1310, 
and three § 1318 DIC bases:  (1) that the veteran was 
continuously rated totally disabled for 10 or more years 
immediately preceding death; (2) that the veteran was 
continuously rated totally disabled for 5 or more years 
immediately preceding death if also so rated at the date of 
discharge; or (3) that the veteran would have been entitled 
to receive the 100 percent compensation referred to in (1) or 
(2) at the time of his death but was not receiving it for 
some reason.  Green, 10 Vet. App. at 115.  The Court stated, 
"as we interpret the applicable law and regulation in 
§ 1318(b) and § 3.22(a)(2), a clear and unmistakable error 
(CUE) claim is not the sole way for a survivor to show the 
veteran's entitlement as of the time of the veteran's death.  
Rather, the survivor is given the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service-
connection-related issue" based on evidence in the veteran's 
claims file or VA custody prior to the veteran's death and 
the law then or subsequently made retroactively applicable.  
Green, 10 Vet. App. at 118.

Subsequently, the Court issued its opinion in the case of 
Carpenter v. Gober, 11 Vet. App. 140 (1998).  In Carpenter, 
the veteran was discharged in November 1945 and was granted a 
TDIU rating effective from January 1975.  The RO terminated 
TDIU benefits effective in May 1983 and a March 1984 Board 
decision confirmed the termination of TDIU benefits.  The 
Court addressed the question of whether the "entitled to 
receive" language of § 1318(b) and 38 C.F.R. § 3.22, and the 
Court's analysis of that language in Green, could result in 
the appellant being able to bypass the 1984 final Board 
decision which denied TDIU benefits.  The Court noted that 
the appellant's § 1318 claim was first raised in September 
1991 and that at the time of her claim 38 C.F.R. § 19.196 
provided, "Issues involved in a survivor's claim for 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime."  
The Court indicated that the regulation was replaced 
effective on March 4, 1992, by the promulgation of 38 C.F.R. 
§ 20.1106 (see 57 Fed. Reg. 4088, 4102 (1992)), which 
currently provides, in relevant part:  "Except with respect 
to benefits under the provisions of 38 U.S.C. § 1318 ..., 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime."  38 C.F.R. § 20.1106 
(1999) (emphasis added).

In Carpenter, the Court ultimately determined that it need 
not decide the extent to which a survivor's § 1318 "entitled 
to receive" DIC claim was affected by an adjudication during 
the veteran's lifetime or the meaning of the "without regard 
to" exception contained in § 20.1106, because the appellant 
was entitled to adjudication of her § 1318 claim under former 
provision 38 C.F.R. § 19.196.  Therefore, the Court remanded 
the case for adjudication of the § 1318 "entitled to 
receive" DIC claim under Green without regard to any prior 
disposition of the issues during the veteran's lifetime.

When the Board proposed the revision of § 19.196 in 1989, the 
stated reason was to bring the provision in line with 
§ 3.22(a), which, according to the August 18, 1989, Federal 
Register notice, "requires that it be shown that there was 
clear and unmistakable error in prior rating decisions which 
failed to give a veteran a total rating for the required 
period of time in order to qualify" for benefits under 
38 U.S.C. § 1318.  See 54 Fed. Reg. 34334, 34338 (August 18, 
1989).  However, as it is clear from the Court cases 
interpreting § 1318, CUE is not the only way under § 3.22(a) 
to show that a veteran who was not rated 100 percent for 
10 or more years should have been so rated.


Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a maximum 60 
percent schedular evaluation is provided for intervertebral 
disc syndrome productive of pronounced impairment manifested 
by persistent symptoms compatible with sciatic neuropathy 

with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

B.  Analysis

The appellant contends that DIC is warranted pursuant to 
38 U.S.C.A. § 1318 because the veteran was totally disabled 
for more than 10 years prior to his death.  She states that, 
despite the veteran's self-described "employment" as an 
artist's representative during the 1980s, he had been too 
disabled to work from approximately 1975 onward.

In an April 1995 rating decision, the RO granted a total 
rating based on individual unemployability, effective from 
May 1993, less than 10 years immediately preceding the 
veteran's death.  The question before the Board, therefore, 
is whether the veteran would have been entitled to receive a 
total disability rating for 10 or more years immediately 
preceding death but was not receiving it for some reason.

The Board observes that the veteran applied for increased 
evaluations for his back disability within 10 years of his 
death.  In an August 1990 rating decision, the RO assigned a 
20 percent evaluation for degenerative changes of the lumbar 
spine and spondylolysis, L5, with recurrent back pain, 
effective from February 1990.  In a March 1992 rating 
decision, the RO increased the evaluation to 40 percent.  In 
an April 1993 rating decision, issued after the veteran filed 
a notice of disagreement with the March 1992 rating decision, 
the RO increased the evaluation to 60 percent.  In a May 1993 
letter issued in conjunction with its April 1993 rating 
decision, the RO informed the veteran that it had granted all 
of the benefits that he had sought on appeal.  The RO advised 
him that no further action would be taken on his appeal 
unless he notified the RO.  Thereafter, the veteran did not 
advise the RO that he wished to proceed with his appeal for 
an increased evaluation.  He did, however, submit a formal 
claim for increased compensation based on unemployability.

The appellant's claim for DIC under § 1318 was submitted in 
November 1996.  Therefore, pursuant to the Court's analysis 
in Carpenter, the appellant's § 1318 claim is governed by 
both 38 C.F.R. §§ 3.22(a) and 20.1106.  However, the apparent 
conflict between these two regulations remains unresolved.  
Thus, it is unclear whether, in adjudicating the appellant's 
claim for DIC benefits under 38 U.S.C. § 1318 and 38 C.F.R. 
§ 3.22(a), the Board is precluded, under 38 C.F.R. § 20.1106, 
from considering whether rating decisions made during the 
veteran's lifetime contained clear and unmistakable error, or 
whether it may decide the appellant's claim for death 
benefits without regard to any prior disposition of the 
veteran's claims for increased evaluations for his back 
disability during the veteran's lifetime.

Based on a liberal reading of the applicable laws and 
regulations, including the relevant case law, the Board will 
decide the appellant's DIC claim without regard to any prior 
disposition of the veteran's claims for increased evaluations 
for his back disability during the veteran's lifetime.  In 
this case, the Board finds that the evidence indicates that 
the veteran would have been entitled to receive a total 
disability rating for 10 or more years immediately preceding 
death but was not receiving it.

As early as September 1977, a private physician opined that, 
because of the poor musculature of the veteran's legs and 
bilateral spondylolysis at L5, it was possible that the 
veteran was no longer able to hold down a job requiring 
strongly functional legs.  In January 1979, a private 
physician reported that the veteran continued to experience a 
severe low back spasm that prevented him from walking more 
than ten or fifteen minutes without becoming incapacitated.  
The physician opined that the veteran could never return to 
his former occupation as a truck driver.


Private medical records dated from 1980 to 1990 reveal that 
medication, injections, and TENS stimulations were 
administered in an attempt to relieve the veteran's back pain 
and radiating leg pain.  In December 1980, the veteran 
mentioned a desire to participate in a vocational 
rehabilitation program concerning air conditioning and 
refrigeration.  There is no indication that he entered such a 
program.

In his May 1993 application for increased compensation based 
on unemployability, the veteran reported that he had been 
self-employed as an artist's representative from 1980 to 
1988.  He reported that his education consisted of a G.E.D. 
and truck driving school in the 1970s.  He reported that he 
and his wife had worked at art shows, where they sold her 
art, from 1980 until 1988, when he could no longer travel.  
The appellant, through written statements and hearing 
testimony, has clarified that the veteran only listed his 
profession of "artist's representative" out of pride.  She 
reports that the veteran merely accompanied her to art shows, 
where she sold her artwork.

In this case, the evidence demonstrates that the veteran's 
service-connected back disability was productive of 
pronounced impairment, warranting a 60 percent evaluation 
under Diagnostic Code 5293, at least 10 years prior to his 
death.  It is further evident that this impairment prevented 
the veteran from obtaining or maintaining gainful employment 
from the late 1970s or early 1980s.  Given the severity of 
his back symptoms and his educational background, it is 
unlikely that the veteran could successfully maintain a job 
in either truck driving or another field.  The appellant's 
testimony and statements regarding the true nature of the 
veteran's job as an "artist's representative" are 
persuasive.  Hence, the Board finds that the veteran was 
entitled to receive a total disability rating for a period in 
excess of 

10 years prior to his death, thereby establishing the 
appellant's entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.


ORDER

The claim for service connection for the veteran's death is 
denied.

The claim for dependency and indemnity compensation pursuant 
to 38 U.S.C. § 1151 is denied.

The claim for dependency and indemnity compensation pursuant 
to 38 U.S.C. § 1318 is granted.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

